DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 9-10 and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bishop (US 7,780,468 B1).
Regarding claim 1, Bishop discloses a spring clip (10 including each of 46) for securing contact partners (such as 66, 74), wherein the contact partners can be connected electrically and in a form fitting manner to one another (Abstract; Title; figs. 1-2; col. 4, lines 53-60; col. 5, lines 11-25), the spring clip comprising: a socket section (60) with at least one guide lug (61) for a form fitting connection to a first contact partner (such as 66) (figs. 1-2; col. 5-6, lines 53-67 and 1-4); a snap-fit section (50) with at least one snap-fit hook (52) that snaps into a second contact partner (such as 74, including 80); and a bending section (48) between the socket section and the snap-fit section, wherein the bending section can be bent between a relaxed state and a tensioned state (the entire element 46 can be bent between states) (figs. 1-4; col. 5, lines 25-46), and wherein the spring clip is shaped such that it has a first (fig. 1) V-shaped cross section in the relaxed state (i.e. un-engaged state, as shown in fig. 1: elements 54, 58 and 60 form a “V-
Regarding claim 9, Bishop discloses the spring clip of claim 1, wherein the at least one snap-fit hook (52) is located on an end (right hand and top end) of the snap-fit section facing away (to the right) from the bending section (the bending section, 48 is on the left side, facing the opposing direction from 52) (fig. 2); and wherein at least one guide lug is located on each of two opposite sides of the socket section (fig. 4: the two outermost guide lugs at the left and right ends are on opposing sides of the socket section of one of a middle socket section, such as on either side of the left indicated one of 18 in fig. 4) (col. 5, lines 47-53).
Regarding claim 10, Bishop discloses the spring clip of claim 1, wherein the at least one guide lug comprises a plurality (figs. 5-7: three shown) of guide lugs (col. 5, lines 53-59); and wherein each of the plurality of guide lugs extends away from the socket section in a respective plane of extension (all three at 46 extend in the same plane), and wherein at least two of the planes of extension of at least two of the plurality of guide lugs are parallel to one another (figs. 4-7: each guide lug is parallel to the other guide lugs at all planes of extension) (col. 6, lines 32-40).
Regarding claim 21, Bishop discloses the spring clip of claim 1, wherein the at least one guide lug comprises a plurality (fig. 1: two shown) of guide lugs; and wherein each of the plurality of guide lugs extends away from the socket section in a respective plane of extension (fig. 1: plane of extension of first lug is along the side face marked with diagonal lines; plane of extension of second lug is along the top, elongated face at 50, which is perpendicular to the diagonal lined face), and wherein at least two of the planes of extension of at least two of the plurality of guide lugs are orthogonal to one another (figs. 1-5).
Regarding claim 22, Bishop discloses the spring clip of claim 1, wherein the at least one guide lug comprises at least a first guide lug, a second guide lug, and a third guide lug (figs. 3-7); and wherein the first guide lug (fig. 4: left most one of 46) extends away from the socket section in a first plane of extension (along the wide elongated face, indicated at 46), the second guide lug (fig. 4: right most one of 46) extends away from the socket section in a second plane of -7-Non-Final Office Action dated March 12, 2021App. No. 16/300,339extension (along the wide elongated face, indicated at 46), and the third guide lug (fig. 4: second to left most one of 46) extends away from the socket section in third plane of extension (along the thin elongated side face of 46, oriented essentially leftward, and perpendicular to the main faces of 46), and wherein the first plane of extension is parallel to the second plane of extension and is orthogonal to the third plane of extension (fig. 4).

Claims 1, 3-8 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson (US 2008/0128164 A1).
Regarding claim 1, Johnson discloses a spring clip (152) for securing contact partners (12’, 14’, 18’), wherein the contact partners can be connected electrically and in a form fitting manner to one another (Title; Abstract; figs. 1-2 and 10-13; pars. 0037-0038 and 0054-0055), the spring clip comprising: a socket section (164) with at least one guide lug (167) for a form fitting connection to a first contact partner (18’) (figs. 13-15; par. 0056-0057); a snap-fit section (166) with at least one snap-fit hook (168 including 172, 174, 176, 177) that snaps into a second contact partner (12’) (figs. 10-14; pars. 0057-0059); and a bending section (162) between the socket section and the snap-fit section, wherein the bending section can be bent between a relaxed state (as in fig. 14) and a tensioned state (as in fig. 15) (pars. 0054 and 0059), and wherein the spring clip is shaped such that it has a first V-shaped cross section in the relaxed state (fig. 14: elements 162 and 154 form a “V-shape”), and a second U-shaped cross section in 
Regarding claim 3, Johnson discloses the spring clip of claim 1, wherein the at least one guide lug (180) is formed, projecting from a side (bottom, right-hand side) of the socket section facing away from the snap-fit section (168, which faces upward); wherein the at least one snap-fit hook is formed, projecting from a side (top) of the snap-fit section facing toward (upward) the socket section (fig. 10); and wherein the at least one snap-fit hook extends beyond (in an upward direction, snap-fit hooks, 176, extend beyond the socket section, 164) the socket section when the bending section is tensioned (figs. 14-15).
Regarding claim 4, Johnson discloses the spring clip of claim 1, wherein the socket section has at least one coupling section (“a concave or convex shape to grip the conduit”: par. 0056) configured to provide for a form fitting connection with a coupling section of at least one of the first contact partner or the second contact partner (figs. 10-15; par. 0056).
Regarding claim 5, Johnson discloses the spring clip of claim 1, wherein the at least one snap-fit hook has a through hole (106) for coupling* to an assembly tool for deflecting the at least one snap- fit hook (figs. 4-5; par. 0047).
*Note: the intended use of the “through hole for coupling” has been noted, however there is no indication that it differentiates the claimed elements in any way from the hole, 106, of Johnson, which would naturally be expected to be capable of receiving an assembly tool.
Regarding claim 6, Johnson discloses the spring clip of claim 1, wherein the at least one snap-fit hook has a hook section (172-177) that is bent at least 90° (with respect to flat plate, 154) (figs. 12-13; pars. 0056-0059).
Regarding claim 7, Johnson discloses the spring clip of claim 1, wherein the at least one guide lug has a bent end section (bent in a curve upward from 164 to end of 167); and wherein the at least one guide lug has an L-shaped or obtuse angled cross section (obtuse angled: figs. 10-15).
Regarding claim 8, Johnson discloses the spring clip of claim 1, wherein the at least one guide lug is located on an end (top) of the socket section facing away (upward) from the bending section (which is located on the left, opposing, side) (fig. 14); and wherein there is at least one snap-fit hook located on each of two opposite sides of the snap-fit section (figs. 10-13; pars. 0056-0059).
Regarding claim 17, Johnson discloses the spring clip of claim 4, wherein the at least one guide lug (180) is formed, projecting from a side (bottom, right-hand side) of the socket section facing away from the snap-fit section (168, which faces upward); wherein the at least one snap-fit hook is formed, projecting from a side (top) of the snap-fit section facing toward (upward) the socket section (fig. 10); and wherein the at least one snap-fit hook extends beyond (in an upward direction, snap-fit hooks, 176, extend beyond the socket section, 164) the socket section when the bending section is tensioned (figs. 14-15).
Regarding claim 18, Johnson discloses the spring clip of claim 3, wherein the socket section has at least one coupling section (“a concave or convex shape to grip the conduit”: par. 0056) for a form fitting connection with a coupling section of the first contact partner or the second contact partner (figs. 10-15; par. 0056).
Regarding claim 19, Johnson discloses the spring clip of claim 17, wherein the at least one snap- fit hook has a through hole (106) for coupling (i.e. capable of coupling, see claim 5, above) to an assembly tool for deflecting the at least one snap-fit hook (figs. 4-5; par. 0047).
Regarding claim 20, Johnson discloses the spring clip of claim 3, wherein the at least one snap-fit hook has a hook section (172-177) that is bent at least 90° (with respect to flat plate, 154) (figs. 12-13; pars. 0056-0059).

Response to Arguments
Applicant's arguments filed 06/09/21 have been fully considered but they are not persuasive. The subject matter of claims 1 and 2 was previously rejected under 102 to Bishop, and that rejection remains the same as before.  Applicant has argued that “the Office Action cites to an upper portion of Bishop's connector 10, including elements 54, 58, and 60, for the V-shaped cross section, and then a separate lower portion of Bishop's connector 10, including elements 48, 50, and 54, for the U-shaped cross section in the tensioned stated. However, the elements 54, 58, and 60 that form the upper portion of the connector (cited for the V-shaped cross section in the relaxed state) are not the same set of elements as elements 48, 50, and 54 that form the lower portion of the connector”.  This argument is not compelling.  Respectfully, whether or not there are one or ten numeral references to the clip, 10, of Bishop, the cited portions of the clip have clearly been demonstrated to meet the intended functionality limitations of claim 2.  It is one piece of metal that forms the entire length of elements, 46, and it is clear that not only does the cited structure of Bishop meet the claimed different shape limitations at different locations along its length, as rejected previously and again, above; but also the top half of 46 clearly changes from a “V-shape” to a “U-shape” in figures 1-2.  For further clarification, please see the below annotated figures 1-2 of Bishop, included for better understanding.  
The Applicant did not provide any arguments with respect to the 102 rejection to Johnson, which is hereby updated in light of the change of scope with regards to claim 1 and how it is interpreted in view of the prior art.  

    PNG
    media_image1.png
    1102
    701
    media_image1.png
    Greyscale


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Carley whose telephone number is (571)270-5609.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFREY T CARLEY/            Examiner, Art Unit 3729              
                                                                                                                                                                              /PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729